&r %*&£           BY:. PO      "




      /fa/fre^r            S           r/L*#£



                                                A




        SUM^A^r *t ^TS *~* K^t- C*^"
To ft*. tfofisoKAtU Jue/f*t o-C&** C«/*T ^Z'^

'^v. *»*.tu**- ****^*«- ^                 •*?-/*:'


                            X




 CA&AfA. &£ fcoAS/U^, /9AS/3 U/&/ks/£*/ 4/J /Ufdtf ^-€>


                           en
 4J}frf J4/L Soffit/VOL LunLu/y Jj/L /tgJjL&^t/ /f/ Uc&y£4lS


/Zs/Asc 4J?A- frs&f c&^*LJr 6/?* as&T' />Cf^>^^r

fr£ Ik^/C Sr/hT/i AsMp-hS ^*Af4'tJ tOA/~
 Cos*. . 3A*sTfisK/ A/*S *~ ^ ^ *£4«6**J Co/yut
4kn+ us** CfoJ o*r S*c*s~i4*<C^^7 o**/***
 (y/^/ty jLo fiJLSu/^S *&•*- ST*f^ .(U*>posts' A"*'
•.*£-f4d- a>u«n A«*^ of ''JUr *7»nu; ee7b^4*&*'
 S/£*/f/l*sOL~ Jb£?/*s**'"^9 g£ Aef V^/L Cj&c**S~ Atr/stS*? fu-*fo*£T
 ¥A*4- AvpUcor^r d/j chto+pLc/ .+4*- &**o y/L^L st^fe^cz


                             C3)
££&uUy \faScP/£Z. q£ A4/L TTLyCStf ^^^V>W/1x/A ©£ CiJm-
/Affir/ J'usr/cA, A/if pAA^/^^r^^A An/s/t £s/f/$^^4- Aa*4
T-fcstrnwASiy 6/lA& S/ics^c^Qi. /f-
iS c6iy7/i^r fczjco".*/ /b^a />A*-p/isU. ^pA//rA oou^u^
 S/t&OJ A4/rA PJb\//L*>vi6/U- '4 Cajj .
 A^/oCcc^rx^T CoksT/l^gAs *^r
 6/LC^ceXA. /'A Cu/^e -A4aL C///£+,*rFst •/&&?&«AsLs}*7/£A^7~ 6>£ jZ^j^e


  3a^ A~cAc//%os. (&
  qC 44A AW AppUc^*r /^lcA/^aP^A
  A /e7j>W of A>98 cAsOyJ oA y£^-e, Caa*>A/jA
  4-ouj&A-d Pju ^AasA/ia^cA- . AppU^c^T^sr A3*-?C'/U A4iA
  ^pA'tsf /frtT /'j UfA><9/7h& 4^u/yJ Cousin £.p/j^f/- of -/4Ai A/ppAecb^T? Co/v\P/cAom
/fr-s/O *JutAfsi~t/ZAsr Sheus A&&-A fiue**^? AAo\//L**"d)/U.$?LsZO/0
Ao SAph^iSM^ £hd0// CZ/od&yS) Afrs0 Ak^-^o AAoVAs^^
7 Zof/ /t> A/M of 4>?B
dayS S/OL S7hT/i\ UJAjf £-pf/f^ C/3J).
      thtU/LVfi^/$~C &£a4/L COy^AA^y aAsz. co^r
c/oAS M0T QA&tiAAA AfopUcL&^r Cuf+k -U^rjA (loss£asA
ppp fiusL /UsptM f^^ &*r. 9Li 2Pf/ Ao AAoV- 9toil ^



 C&^Ai. asIs AA'sJ 0*£A -
                           TIL


I4&UL 4ppLcA^rs poA^n *c&* Sc/f&AAcA' A^Ay Cef/^A^ AG>A£S*ffe,AscA~S\
    AfouJ£AA*- AfapUS'*duf-
/A^Uy fay^lSAAy COA ?aVA pf/L a^^Oo^A Aas .p/totTo,**-
'kf Aa AA.6lat¥&/ &iA ^TatAA pstopctfAcA Aa^c/aa^? of
 fnctZ IlsM AZoP' a£hIc Lu/r/UA^y /4ppko*h^r CrtAS
o//U^0aa~s7aiaTP. ZtsM GB-r^pAbzAsr1 £s/(c/A^ascA. ^*^ . COcAA-ltf g/AwIOA-+s7aL*?/L Co/PfrM**/ Co/^A SAifiCA^SCA-Sflesrf
^/e 6aVLs4cA Ah—4 /bALoJA^r p/U?^S/L of -*tf/L •'£y**«-
4CAtfr/o«f
       P,a*ua*i **ru*K* /h>fiUt cAaSoAoSaL \ArcAA.P £vicA*«X- At*A
       CU^ S^OCyJ A**A'A9pfi(*C*~r ASALAAAV AW*cMS



  CJJ. .JU s c/*U*r *jlsuM of4*iL U»c yAa*~s*~P*^ ^4p*A~~>*"T /Xy AW/iy, o£ £o/3> A^ppUcs^A
         UJM ? Jus* Y*»- ^A off Ay &A-
         P4ylS?(A- £oAhuY'(
 C3j. 4S A cAfuUf AAScs/A of 4&A £*rt+c*fl*C jyfr**
       cU^^crr^ AfypUo^r S^A^oLS /Xs Ct^A.
       aKAu^aas. WOUSa^o *>?&«? ;****
       OS y/Bapc S*~,r*+soL* 4*^ 6A?y*^ w aAoka.
       £ P99Z fh^c ^ec/cS *>'"*aaL ^SAas e&j -
       cf,WLVl*P ®^ A/ovfi~«4*A. a,e20A8 AaaA^
       IqAiAaa AL^Paas^a*/ Ao         OcrvAA^ of &oao
       &$ A) Ce>/P#tt*^f CoA^S/LfiU&AtCAL. of-AUAJ)-
       IasujAuC QyAA^L SAt^ r%y^s (AL      wA^A/o^ A-A>o\/A^
                                            *




lUSvtf of 4^/L •IfvUusO.-L C*>ASWaT/M ^A A*7X~*MSUa
QC /,a &f&* t* Vorx.., A> b*~>v, *> 6y*

^U—rt^ s»M^*/*~« sr,//s„A%c^




c/,cT,o*r htOouAtA. Ah>P>Ucy^<> *""„,,*, ~M,




C^sroay                         a„T^A>^A ^AaL SA*r-

pTZro^AZ ol ~ .aJtro^r «*""** ^ ^
W*~- A /?/**/, s** c^+6*vUVSA* SSscr
ISS1*. *" aA'aJ O^A^ v^ C»c«ir efAhppAAAs H*A*
+faA ^AaAxsk-PA-A6*****- a»&v6a ./**• Ct^ro^y
UmcA/La- a! C-hUcA S/^opZy La.CAuaSA -pAfrJ- Cokax/zcAaoaS? Aas OAA^jr
US£cA Ac? £.A/A/y-f/4 Cot*sLAt^AsTos.
ftsAtssA. S&~>r*+tCA-       3-A~,p&sALA£ +P?A, t^rfc/A-fA a^y CetsrooA? Atf© A&L >< -
S6A. ~30ASAA V« CtAAAA^AA^Pth^ ®S SC?~. J?3
                              3:.


  ^ OcAsaLscAyy^p A&jOGCS^A,A*7M%A ~-° a*A* "^ s'f* ~^
    P^&^#~*+.*** „*~a *Ux*A
    6V A*. ASsS Cd* CUc/aA A^f fvtcfe^P/y^yLy PpttSAS'ASC}
IHAaA. AoaAL A^ppUcsh^-r pAty^ A^a^P pAr/J OxsiA uslrAt'f A>AA AAa/A^A /h^A> COyL^AAU A ;U(£T*rA0Af                  TJ£ T&iAAA/ ZpAtAP-
                                                /3 00 £>*/- &ST~


                                                          -SAL
A§£(~SA AuT^A4Pfe^EiikL',1-
                                                            Case No. 128628101010
                                                         Incident No./trn: 9166053846A001
                                                                                                                                                           P2
 The State of Texas                                                                §               In The 177th District

                                                                                   §               Court
                                                                                   §
 HENDERSON, ALFRED                                                                 §               Harris County, Texas
                                                                                   §
 STATE ID NO.: TX03622224                                                          §

             Judgment of Conviction by Court—Waiver of Jury Trial
 Judge Presiding:           HON. RYAN PATRICK                                       Date Judgment
                                                                                    Entered:
                                                                                                                          11/28/2012

 Attorney for State:        ADAM MULDROW                                           Attorney for
                                                                                   Defendant:                            DAVIA, LATREECIA
 Offense for which Defendant Convicted:
     ROBBERY-BODILY INJURY
 Charging Instrument:                                                           Statute for Offense:
 INDICTMENT                                                                     N/A
 Date of Offense:
 11/21/2010
Degree of Offense:                                                              Plea to Offense:                                   Findings on Deadly Weapon:
2ND DEGREE FELONY                                                               GUILTY                                             N/A
Terms of Plea Bargain:
2 YEARS TDC
Plea to 1st Enhancement                                                   Plea to 2nd Enhancement/Habitual
Paragraph:                                N/A                             Paragraph:                                                  N/A
Findings on 1st Enhancement                                               Findings on 2nd                        /
Paragraph:                                N/A                             Enhancement/Habitual Paragraph:                             N/A
Date Sentence Imposed:          11/28/2012                                Date Sentence to Commence:                       11/28/2012
Punishment and Place
of Confinement:                2 YEARS INSTITUTIONAL DP/ISION, TDCJ
                                            THIS SENTENCE SHALL RUN CONCURRENTLY.

        [j SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A .
Fine:                                    Court Costs:            Restitution:              Restitution Payable to:
$N/A                                     $&^-d2--$N/A                                      Q VICTIM (see below) D AGENCY/AGENT (see below)
Sex Offender Registration Requirements do not applyto the Defendant. Tex. Code Crim. PROC. chapter 62!
The age of the victim at the time of the offense was N/A                .'
                    If Defendant is to serve sentencein TDCJ. enter incarceration periods in chronological order.
                     From           11/21/2010              to           9/26/2011              [ From                               to                         2   crca


Time                 From           11/7/2011          to              11/28/2012                  From                              to
                                                                                                                                                                5O 8§.«:
                                                                                                                                                                      i»
Credited:                                                                                                                                                       £ *- .£ i
                     From                         to                                              From                               to                         5 (BO
                                                                                                                                                                 • "— a>
                    If Defendant is to serve sentence in county iail or is given credit toward fine and costs, enter davscredited below                         «cc
                                                                                                                                                                CC §»
                    N/A DAYS            NOTES: N/A
 All pertinent information, names and assessments indicated above are incorporated into thelanguage ofthejudgment below byreference.                                        c
                                                                                                                                                                O   c «
            This cause was called for trial inHarris County, Texas. The State appeared by her District Attorney.                                                O   «
                                                                                                                                                                            L
            Counsel / Waiver of Counsel (select one>                                                                                                            J"r         c
 El Defendant appeared in person with Counsel.
• Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
      Both parties announced ready for trial.. Defendant waived the right of trial by jury and entered the plea inJMBMftM
The Court then admonished Defendant asrequired by law. It appeared to the Court that Defendant was mentally Ji                                            STATE'S
stand trial, made the plea freely and voluntarily, and was aware ofthe consequences ofthis plea. The Court receryel §                                     EXHIBIT
                                                                                                                                                            lb
                                              F-Conviction by Court with TDC checklist. 128C2810I010.3|l|.docm       Page I of 3
   ltered it of record. Having heard the eviaouce submitted, the COurt found Defendant gun^y of the offense indicated above. In the
' presence of Defendant, the Court pronounced sentence against Defendant.
          The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
  GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
 provisions ofTEX. CODE CRIM. PROC. art. 42.12 § 9.                                                                                   j;
           The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
 restitution as indicated above.
          Punishment Options (select one)
 £3 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
Orders Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERSJthat upon release
from confinement, Defendant proceed immediately to the Harris County District Clerk's office. Once there, the Court ORDERS
Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court
above.                                                                                       !j
• County Jail—Confinement / Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Harris County, Texas on the date the sentence is to commence. Defendant shall be confined in the
Harris County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall
proceed immediately to the Harris County District Clerk's office. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
CH Fine Only Payment. The punishment assessed against Defendant is for a fine ONLY. The Court Orders Defendant,to proceed
immediately to the Office of the Harris County District Clerk. Once there, the Court ORDERSDefendant to pay or make
arrangements to pay all fines and court costs as ordered by the Court in this cause.
          Execution / Suspension of Sentence (select one)                                                                             ;1
M The Court ORDERS Defendant's sentence EXECUTED.                                                                                     ij
•     The Court ORDERS Defendant's sentence ofconfinementSUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.                                                                                          ' '•
        The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                                Furthermore, the following special findings or orders apply:                                           ;
APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.




Signed and entered on November 28, 2012


                                                                              RYAN PATRICK
                                                                              JUDGE PRESIDING

Notice of Appeal Filed:

Mandate Received:                             Type of Mandate:

After Mandate Received, Sentence to Begin Date is:

Jail Credit:




Def. Received on                            at          Q AM D PM
By:                                Deputy Sheriff of Harris County
                                                                                                                        Right Thumbprint
Clerk: A VAUGHN
Case Number: 128628101010
Defendant: HENDERSON, ALFRED

FIN (CAS 20.10):          EN/KR04j^j^LCBT: pjp0&Cm: frpU/ EN/KR18:/Q^//'*% *?/?



                                          F.-Conviction hv Court with TDC rhpclclint l2fl(i2RinMIO Mlldnrm   Par* 2 of .1